                              UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION (Montgomery)

IN RE:                                 :             CASE NO: 19-32046-WRS
                                       :             CHAPTER: 13
                                       :
MITTZIE W. CAMPBELL                    :
       Debtor                          :
------------------------------------- --             ------------------------------------
U.S. BANK TRUST NATIONAL ASSOCIATION, :
AS TRUSTEE OF THE BUNGALOW SERIES IV :
TRUST,                                 :
       Movant,                         :
                                       :             CONTESTED MATTER
vs.                                    :
                                       :
MITTZIE W. CAMPBELL                    :
SABRINA L. MCKINNEY, Trustee           :
       Respondents.                    :


              MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)


         U.S. Bank Trust National Association, as Trustee of the Bungalow Series IV Trust (“Movant”)

hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from the automatic stay to pursue a

reformation action in the Circuit Court of Butler County, Alabama, described with more particularity

below, with respect to certain real property having an address of 674 Jay Street, Georgiana, AL 36033

(the “Property”). The facts and circumstances supporting this Motion are set forth in the Affidavit in

Support of Motion for Relief from Automatic Stay attached hereto as Exhibit "C". In further support of

this Motion, Movant respectfully states:

         1.     The Debtor has executed and delivered that certain promissory note in the original

principal amount of $38,250.00 (the “Note”). Movant is an entity entitled to enforce the Note. A copy

of the Note is attached hereto as Exhibit “A”.

         2.     Pursuant to that certain Mortgage (the “Mortgage”), all obligations (collectively, the

“Obligations”) of the Debtor under the Note and the Mortgage with respect to the Loan are secured by

the Property. A copy of the Mortgage is attached hereto as Exhibit “B”.


     Case 19-32046        Doc 26    Filed 03/16/21 Entered 03/16/21 08:25:38         Desc Main
                                      Document     Page 1 of 3
       3.      The above-mentioned reformation action will seek to correct the vesting deed and

subject mortgage so that they include all intended property.

       4.      Cause exists for relief from the automatic stay for the following reasons:

               a.     Movant and Debtor are inadequately protected until such time as the vesting deed

and mortgage are corrected.

               WHEREFORE, Movant prays that this Court issue an Order terminating or modifying

the stay and granting the following:

       1.      Relief from the stay allowing Movant (and any successors or assigns) to proceed with a

reformation action in the Circuit Court of Butler County, Alabama:

       2.      That the Order be binding and effective despite any conversion of this bankruptcy case

to a case under any other chapter of Title 11 of the United States Code.

       3.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       4.      For such other relief as the Court deems proper.



RUBIN LUBLIN, LLC

/s/ Amanda Beckett                                                Date: 3/16/21
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Creditor




     Case 19-32046       Doc 26        Filed 03/16/21 Entered 03/16/21 08:25:38         Desc Main
                                         Document     Page 2 of 3
                                     CERTIFICATE OF SERVICE

       I, Amanda Beckett of Rubin Lublin, LLC certify that I caused a copy of the Motion for Relief
from Automatic Stay (Real Property) to be filed in this proceeding by electronic means and to be
served by depositing a copy of the same in the United States Mail in a properly addressed envelope
with adequate postage thereon to the said parties as follows:


Mittzie W. Campbell
PO Box 41
Chapman, AL 36015

Paul D. Esco, Esq.
Attorney at Law, LLC
2800 Zelda Road
Suite 200-7
Montgomery, AL 36106

Sabrina L. McKinney
P.O. Box 173
Montgomery, AL 36101

Bankruptcy Administrator
U.S. Bankruptcy Administrator
One Church Street
Montgomery, AL 36104


Executed on 3/16/21

/s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Creditor




     Case 19-32046     Doc 26     Filed 03/16/21 Entered 03/16/21 08:25:38        Desc Main
                                    Document     Page 3 of 3
